Mr. Chief Justice Clarity delivered the opinion of the court: The claimant, an Ohio corporation, seeks to recover on account of franchise taxes and initial fees alleged to be wrongfully collected by the Secretary of State. This court is of the opinion that claimant had an adequate remedy at law in courts of general jurisdiction as expressed by this court in the opinion filed in the case of the Moline Plow Company v. The State of Illinois, and in the case of Geo. P. Ide & Co., Inc., v. The State of Illinois. Therefore it is recommended by this court that this claim be disallowed.